MIDDLESEX WATER COMPANY REPORTS THIRD QUARTER 2 ISELIN, NJ, (November 6, 2008)Middlesex Water Company (NASDAQ:MSEX) a provider of water, wastewater and related services in New Jersey and Delaware, today reported higher operating revenues and net income for the quarter ended September 30, 2008 over the same period in 2007. Third Quarter Operating Results Consolidated operating revenues for the three months ended September 30, 2008 increased $1.5 million, or 6.3%, from the same period in 2007. Revenues in the Middlesex system in New Jersey rose $1.4 million as a result of a 9.1% base rate increase implemented in October 2007. Middlesex revenues decreased $0.3 million due to lower water consumption in 2008. Revenues improved $0.3 million in the Tidewater system in Delaware, of which $0.2 million was the result of the cumulative 2.94% of Distribution System Improvement Charge rate increases that were in effect during the third quarter of 2008. Delaware customer growth contributed $0.2 million to the overall revenue increase.
